     Case 2:20-cv-00605-TLN-GGH Document 18 Filed 06/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SAMMY MORGAN,                                    No. 2:20-cv-00605 TLN GGH P
12                       Petitioner,
13           v.                                        ORDER
14    T. TUSINO, Warden,
15                       Respondent.
16

17          This petition for writ of habeas corpus was dismissed on June 16, 2020. The document

18   filed by petitioner since the closing date, “Request for Subpoenas” is stricken and will be

19   disregarded. See ECF No. 17. No orders will issue in response to future filings in this dismissed

20   case unless such filings are appropriate under the Federal Rules of Civil Procedure or Federal

21   Rules of Appellate Procedure.

22          IT IS SO ORDERED.

23   Dated: June 29, 2020
                                                /s/ Gregory G. Hollows
24                                      UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                       1
